UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARLIN LEE MILLS, Captain,
Plaintiff-Appellant,

v.

JOSEPH P. MEADOWS, individually
and in his official capacity as
                                                                 No. 98-1704
Sheriff for Harford County;
HARFORD COUNTY, MARYLAND, a
Body Politic and Political
Subdivision of the State of
Maryland,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CA-97-3329-JFM)

Argued: June 10, 1999

Decided: July 22, 1999

Before MURNAGHAN, WILKINS, and HAMILTON,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Irwin Raphael Kramer, THE LAW OFFICES OF IRWIN
R. KRAMER, Owings Mills, Maryland, for Appellant. Philip Shams
Roberts, HARFORD COUNTY DEPARTMENT OF LAW, Bel Air,
Maryland, for Appellees. ON BRIEF: Ernest A. Crofoot, County
Attorney, Jefferson L. Blomquist, Deputy County Attorney, HAR-
FORD COUNTY DEPARTMENT OF LAW, Bel Air, Maryland, for
Appellee County; J. Joseph Curran, Jr., Attorney General, Stuart M.
Nathan, Assistant Attorney General, MARYLAND DEPARTMENT
OF PUBLIC SAFETY AND CORRECTIONAL SERVICES, Balti-
more, Maryland, for Appellee Meadows.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Marlin Lee Mills appeals an order of the district court granting
summary judgment to Joseph P. Meadows, Sheriff of Harford County,
Maryland,1 on Mills' claims that Meadows terminated him in viola-
tion of his constitutional rights to free speech and due process.
Because we conclude that Meadows was entitled to terminate Mills
on the basis of the latter's political affiliation and that Mills was not
entitled to a pretermination hearing, we affirm.

I.

The facts, viewed in the light most favorable to Mills, are as fol-
lows. Mills began employment with the Harford County Sheriff's
Office in 1971 as an entry-level deputy. Over the course of the next
20 years, he received several promotions. In January 1994, then-
Sheriff Robert Comes promoted Mills to the position of captain. As
_________________________________________________________________
1 Mills also named Harford County as a defendant in this action.
Because the County's liability, if any, is derived solely from Meadows'
actions in his official capacity, we will refer to Appellees collectively as
"Meadows" throughout this opinion.

                     2
a captain, Mills was equaled or exceeded in rank by only ten officers,
including the sheriff, in a 230-person office.

In 1994, Sheriff Comes, a Democrat, ran for reelection against
Meadows, a Republican. At the time of the campaign, Mills was the
president of the Harford County Democratic Club. Additionally, he
actively supported Comes' candidacy by hosting a fundraiser at his
private swim and golf club and by posting a large campaign sign at
the entrance to the club. These efforts were unavailing, however, and
Meadows was elected sheriff in November 1994.

Shortly after his election, Meadows met individually with each
member of the upper-level command staff. During his meeting with
Mills on December 6, 1994, Meadows asked about Mills' relationship
with Comes and indicated that he understood Mills to have been
Comes' "right hand man." J.A. 105. Mills disputed this characteriza-
tion of his position in the office and asserted that he was willing to
serve Meadows as sheriff. Meadows stated that he did not know
where Mills would fit into his organization, if anywhere, and that he
would make a decision in the near future. Thereafter, Meadows con-
ducted an informal investigation during which he was informed that
no member of the upper-level command staff wanted to work with
Mills and that many lower-level deputies had "expressed concerns
about Mills' police and command acumen." J.A. 63. Approximately
two weeks after their initial meeting, Meadows again met with Mills
and informed him that he would be terminated if he did not resign.
Later that day, Mills took early retirement effective January 1, 1995.2

Mills subsequently filed this action pursuant to 42 U.S.C.A. § 1983
(West Supp. 1999), alleging that Meadows terminated him based
upon his political affiliation and campaign activities in violation of
the First Amendment. Mills further claimed that Meadows violated
_________________________________________________________________
2 The employment action to which Mills was subjected has been char-
acterized variously in the record as a termination, a failure to rehire, and
a forced retirement. The nomenclature employed makes no difference for
purposes of our analysis; the salient point is that Mills left his employ-
ment involuntarily. See Branti v. Finkel, 445 U.S. 507, 512 n.6 (1980).
Throughout this opinion, we will refer to Mills as having been termi-
nated.

                    3
the Fourteenth Amendment guarantee of procedural due process by
firing him without providing a pretermination hearing. Additionally,
Mills raised a claim of conspiracy under 42 U.S.C.A.§ 1985 (West
1994), asserted that his termination violated substantive due process,
and stated several state-law claims. Prior to discovery, the district
court granted summary judgment to Meadows on the federal claims,
see Fed. R. Civ. P. 56, and declined to exercise jurisdiction over the
state-law claims, see 28 U.S.C.A. § 1367(c)(3) (West 1993). On
appeal, Mills challenges the grant of summary judgment on his First
Amendment and procedural due process claims. We review the deci-
sion of the district court de novo. See Higgins v. E.I. DuPont de
Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

II.

Our analysis of Mills' First Amendment claim is controlled by our
en banc decision in Jenkins v. Medford, 119 F.3d 1156 (4th Cir. 1997)
(en banc), cert. denied, 118 S. Ct. 881 (1998). In Jenkins, we consid-
ered the claims of several deputy sheriffs who were fired by the newly
elected sheriff of Buncombe County, North Carolina. The deputies,
all of whom had supported the sheriff's political opponents during the
campaign, alleged that they had been terminated in violation of their
First Amendment rights. See id. at 1158-59. We held that the depu-
ties' claims should be analyzed under the line of Supreme Court pre-
cedent established by Elrod v. Burns, 427 U.S. 347 (1976), and Branti
v. Finkel, 445 U.S. 507 (1980). See Jenkins , 119 F.3d at 1160-61.
Under Elrod and Branti, an employee may not be terminated solely
on the basis of political affiliation, i.e., merely because he belongs to
a different political party or faction than his employer, unless the
employer "can demonstrate that party affiliation is an appropriate
requirement for the effective performance of the public office
involved." Branti, 445 U.S. at 518; see Elrod, 427 U.S. at 355-60, 367
(plurality opinion); id. at 375 (Stewart, J., concurring in the judg-
ment).

In determining whether a sheriff in North Carolina could terminate
deputy sheriffs based on political affiliation, we considered "the spe-
cific political and social roles of sheriffs and their deputies in North
Carolina" and noted that sheriffs in that state are "important political
figure[s]" who are responsible for implementing a political agenda

                     4
that has been approved by the voters through the sheriff's election.
Jenkins, 119 F.3d at 1163. Moreover, we observed that in North Caro-
lina, a deputy sheriff is the alter ego of the sheriff, who can be held
liable for a deputy's misconduct. Based upon these considerations, we
held that party affiliation was an appropriate requirement for the
office of deputy sheriff in North Carolina; therefore, the sheriff did
not violate the First Amendment rights of the deputies in terminating
them. See id. at 1164.3

Jenkins is dispositive of Mills' claim that his dismissal violated his
constitutional rights. In Maryland, as in North Carolina, a deputy
sheriff is the alter ego of the sheriff. See Rucker v. Harford County,
Md., 558 A.2d 399, 402, 406 (Md. 1989). Additionally, Mills was a
high-ranking official--in a department of 230 people, he was one of
only seven captains and was exceeded in rank by only four officers,
including the sheriff himself. Furthermore, at the time of his discharge
Mills was an at-will employee. Because Mills' position is essentially
indistinguishable from the position occupied by the deputy sheriffs
whose claims we considered in Jenkins, that case compels a conclu-
sion that Meadows was entitled to terminate Mills on the basis of his
political affiliation. Accordingly, we affirm the grant of summary
judgment to Meadows on this claim.

III.

Mills next contends that the district court erred in rejecting his
claim that he was deprived of procedural due process when Meadows
terminated him without first providing a hearing. Mills bases this
claim on a provision of the Maryland Law Enforcement Officers' Bill
of Rights (LEOBR) which states that a law enforcement officer is
entitled to a hearing if "investigation or interrogation of [the] law
enforcement officer results in the recommendation of... dismissal."
Md. Ann. Code art. 27, § 730(a) (Supp. 1998).

We affirm the grant of summary judgment to Meadows on this
issue because Mills was not entitled to a pretermination hearing under
_________________________________________________________________
3 We limited our holding, however,"to those deputies actually sworn
to engage in law enforcement activities on behalf of the sheriff." Id. at
1165.

                    5
the LEOBR. The procedural protections of the LEOBR apply "only
when [an] officer is investigated and/or interrogated as a result of a
disciplinary-type complaint lodged against the officer." Calhoun v.
Commissioner, Baltimore City Police Dep't, 654 A.2d 905, 911 (Md.
Ct. Spec. App. 1995). Here, no complaint was ever lodged against
Mills.

IV.

For the reasons set forth above, we conclude that the district court
correctly granted summary judgment to Meadows on Mills' First
Amendment and procedural due process claims.4 Accordingly, we
affirm.

AFFIRMED
_________________________________________________________________
4 In view of our disposition of the merits of the appeal, we need not
consider Harford County's claim that it is not a proper party to this
action.

                    6